Order of the Appellate Term of the Supreme Court, Second Judicial Department, dated March 24, 1967, affirmed, with $10 costs and disbursements. (Metropolitan Life Ins. Co. v. Lane Klinow & Co., 23 A D 2d 646; Linton v. Lehigh Val. R. R. Co., 25 A D 2d 334; Mosier v. Van Ber Horst Research Corp., 25 A D 2d 938.) The examination shall be conducted at the place directed in the order of the Civil Court at a time specified in a written notice of not less than 10 days or at such other time and place as may be agreed by the parties. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.